Citation Nr: 1114799	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO concluded that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for PTSD.  The Veteran filed a timely appeal.

In November 2007, a hearing before a Decision Review Officer was held at the RO. A transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The August 2005 Board decision denying service connection for PTSD was not appealed to the United States Court of Appeals for Veterans Claims (Court), nor was reconsideration by the Chairman of the Board requested or ordered.

2.  The evidence added to the record since the August 2005 Board determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.





CONCLUSIONS OF LAW

1.  The Board's decision of August 2005, which denied service connection for PTSD, is final. 38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence received since the August 2005 Board decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed. 

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In this case, service connection for PTSD was denied by the Board in an August 2005 decision.  A Board decision is final unless the Chairman of the Board orders reconsideration or the case is appealed to the Court.  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The Veteran's original claim of entitlement to service connection for PTSD was denied by the RO in January 2003.  The Veteran appealed, and in August 2005, the Board denied the Veteran's claim for service connection for PTSD. The Veteran did not appeal the decision to the Court, nor has reconsideration of the decision been requested or ordered.  Thus, that decision is final.  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).

The Board denied the Veteran's claim for service connection for PTSD in August 2005.  The Board concluded that although the record contained a diagnosis of PTSD, there was no credible supporting evidence that the claimed in-service stressors occurred, and no evidence linking the alleged stressors to the Veteran's current symptoms or PTSD diagnosis.  The evidence of record at the time of the August 2005 Board determination consisted of the service treatment records, service personnel records, the report of a VA examination, VA treatment records, testimony provided by the Veteran during hearings before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ), and written statements from the Veteran.

The Veteran claimed that he had PTSD as a result of several in-service stressors which occurred while stationed at Company B, 808th Engineering Battalion, at Fort Wainwright, Alaska.  He had reported various stressors to VA treatment providers during a VA examination, during testimony before a DRO and a VLJ, and in written statements.  These reported stressors included an incident that occurred between September and November 1969 in which a fellow cook cut off the ear of a soldier with a knife; an incident that occurred in January or February 1970 when the Veteran tried to restrain a fellow soldier who was brandishing a knife when a sergeant came up and jumped on the Veteran from behind, causing the group to fall forward with the knife stabbing the man in the abdomen when they hit the floor; an incident that occurred between January and March 1970 in which two soldiers in the building next door to the Veteran's Battalion walked out the back door of the building and were killed when they were stabbed and crushed by large falling icicles; an incident that occurred between February and April 1970 when a bulldozer drove into several tents of sleeping military personnel during field operations, killing 30 people; and an incident during active service when the Veteran was jumped in the bathroom by someone with a knife.

In response to a request for verification of the stressor incidents reported by the Veteran, the US Armed Forces Service Center for Research of Unit Records (USASCRUR) indicated in November 2004 that it was unable to verify the stressors.

VA treatment records showed that the Veteran had been diagnosed with service-related PTSD in February 2002.  During a December 2002 VA examination for PTSD, the Axis I diagnoses included chronic and severe PTSD.

The evidence received since the August 2005 Board decision consists of additional service treatment records submitted by the Veteran, additional VA treatment records, Vet Center treatment reports, a copy of a morning report submitted by the Veteran, a buddy statement, testimony provided by the Veteran during a hearing before a DRO, and additional written statements from the Veteran.

In support of his claim, the Veteran submitted a September 2006 e-mailed statement from an individual who claims to have been a fellow soldier in the 808th Engineering Battalion from January 1970 to June 1971.  This individual stated that he vaguely remembers the incident where the soldier was stabbed while others tried to take a knife away from him.  He also said that he did remember the two soldiers getting killed by the falling icicles.  He related that it was at the MP unit next door.  One reason this incident stuck in his mind was that they decided to knock all of the icicles down so no one else got hurt.  A Captain called down to his office in the basement and told him to send one of his men up to get in a cherry picker to knock down the icicles.  This individual told the Captain that he would not do that, and he was amazed that he did not get in trouble over this incident.

Upon review of the evidence, the Board finds that some of the evidence submitted subsequent to the August 2005 Board decision relates to a previously unestablished fact, that is, the possible corroboration of a claimed in-service stressor(s).  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for PTSD is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for PTSD on the merits.

As noted above, the Veteran claims that he has PTSD as a result of several in-service stressors which occurred while stationed at Company B, 808th Engineering Battalion, at Fort Wainwright, Alaska.  He has reported various stressors, including an incident that occurred between January and March of 1970 in which two soldiers in the building next door to the Veteran's Battalion walked out the back door of the building and were killed when they were stabbed and crushed by large falling icicles.

In response to a request for verification of the stressor incidents reported by the Veteran, the USASCRUR noted in the November 2004 reply that the Veteran indicated in his stressor letter that two soldiers were injured when they were hit by large icicles falling off of a building.  The Veteran also stated that the building housed the 767th or 776th Engineering Battalion.  However, the USASCRUR listing does not show a 767th or 776th Engineering Battalion or Company.  
As discussed above, the Veteran submitted a September 2006 e-mailed statement from an individual, D.D., who claims to have been a fellow soldier in the 808th Engineering Battalion, in the Headquarters and Headquarters Company, from January 1970 to June 1971.  This individual stated that he did remember the two soldiers getting killed by the falling icicles.  He related that it was at the MP unit next door.  

On remand, the RO should attempt to verify, through official sources, whether D.D. served with the Veteran at Fort Wainwright, Alaska from January through March of 1970 with the Headquarters and Headquarters Company 808th Engineering Battalion.  Some identifying information for D.D. is contained on his correspondence in the claims file.

The Board notes that during the November 2007 hearing before a DRO at the RO, the Veteran reported that the falling icicle incident occurred at the building which housed the 676th or 767th Engineering Battalion.  However, the RO has not attempted to verify this incident with regards to the 676th Engineering Battalion.  Thus, on remand the RO/AMC should attempt to verify the stressor through official sources.

The medical evidence suggests the Veteran is diagnosed with PTSD.  Thus, if it is confirmed that D.D. served with the Veteran during 1970 or if a stressor is otherwise corroborated, a VA examination should be conducted to determine whether the Veteran's suffers from PTSD as a result of any corroborated stressors.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records from the VA Medical Center in West Haven, Connecticut dating since August 2006.

2.  Attempt to verify, through official sources, whether D.D. served with the Veteran at Fort Wainwright, Alaska in 1970 with the Headquarters and Headquarters Company 808th Engineer Battalion.  Some identifying information for D.D. is contained on his correspondence dated in September 2006 included in the claims file.  If insufficient information is of record to verify such, ask the Veteran to provide evidence that he and D.D. served together in 1970 or sufficient information to verify through official sources that the two men served together.

3.  Attempt to verify, through official sources, the claimed stressor involving the falling icicles which killed two men at the building which housed the 676th Engineering Battalion.

4.  After the above has been completed to the extent possible, if it is confirmed that D.D. served with the Veteran during 1970 or if a stressor is otherwise corroborated, the Veteran should be scheduled for a VA psychiatric examination to determine whether he suffers from PTSD as a result of any corroborated stressors.  The Veteran's claims file must be made available to and reviewed by the examiner prior to the completion of the examination.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


